


110 HR 1044 IH: Small Business Disaster Response and Loan

U.S. House of Representatives
2007-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1044
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2007
			Mr. Baker (for
			 himself, Mr. Melancon,
			 Mr. Boustany,
			 Mr. Alexander,
			 Mr. Jefferson,
			 Mr. McCrery, and
			 Mr. Jindal) introduced the following
			 bill; which was referred to the Committee
			 on Small Business
		
		A BILL
		To improve the disaster loan program of the Small
		  Business Administration, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Disaster Response and
			 Loan Improvements Act of 2007.
		2.Private disaster
			 loans
			(a)In
			 generalSection 7 of the
			 Small Business Act (15 U.S.C. 636) is amended—
				(1)by redesignating subsections (c) and (d) as
			 subsections (d) and (e), respectively; and
				(2)by inserting after
			 subsection (b) the following:
					
						(c)Private disaster
				loans
							(1)DefinitionsIn
				this subsection—
								(A)the term
				disaster area means a county, parish, or similar unit of general
				local government in which a disaster was declared under subsection (b);
								(B)the term
				eligible small business concern means a business concern that
				is—
									(i)a
				small business concern, as defined in this Act; or
									(ii)a
				small business concern, as defined in section 103 of the Small Business
				Investment Act of 1958; and
									(C)the term
				qualified private lender means any privately-owned bank or other
				lending institution that the Administrator determines meets the criteria
				established under paragraph (9).
								(2)AuthorizationThe
				Administrator may guarantee timely payment of principal and interest, as
				scheduled on any loan issued by a qualified private lender to an eligible small
				business concern located in a disaster area.
							(3)Use of
				loansA loan guaranteed by the Administrator under this
				subsection may be used for any purpose authorized under subsection (a) or
				(b).
							(4)Online
				applications
								(A)EstablishmentThe
				Administrator may establish, directly or through an agreement with another
				entity, an online application process for loans guaranteed under this
				subsection.
								(B)Other Federal
				assistanceThe Administrator may coordinate with the head of any
				other appropriate Federal agency so that any application submitted through an
				online application process established under this paragraph may be considered
				for any other Federal assistance program for disaster relief.
								(C)ConsultationIn
				establishing an online application process under this paragraph, the
				Administrator shall consult with appropriate persons from the public and
				private sectors, including private lenders.
								(5)Maximum
				amounts
								(A)Guarantee
				percentageThe Administrator may guarantee not more than 85
				percent of a loan under this subsection.
								(B)Loan
				amountsThe maximum amount of a loan guaranteed under this
				subsection shall be $2,000,000.
								(6)Loan
				termThe longest term of a loan for a loan guaranteed under this
				subsection shall be—
								(A)15 years for any
				loan that is issued without collateral; and
								(B)25 years for any
				loan that is issued with collateral.
								(7)Fees
								(A)In
				generalThe Administrator may not collect a guarantee fee under
				this subsection.
								(B)Origination
				feeThe Administrator may pay a qualified private lender an
				origination fee for a loan guaranteed under this subsection in an amount agreed
				upon in advance between the qualified private lender and the
				Administrator.
								(8)DocumentationA
				qualified private lender may use its own loan documentation for a loan
				guaranteed by the Administrator, to the extent authorized by the Administrator.
				The ability of a lender to use its own loan documentation for a loan offered
				under this subsection shall not be considered part of the criteria for becoming
				a qualified private lender under the regulations promulgated under paragraph
				(9).
							(9)Implementation
				regulations
								(A)In
				generalNot later than 1 year after the date of enactment of the
				Small Business Disaster Response and Loan
				Improvements Act of 2007, the Administrator shall issue final
				regulations establishing permanent criteria for qualified private
				lenders.
								(B)Report to
				CongressNot later than 6 months after the date of enactment of
				the Small Business Disaster Response and Loan
				Improvements Act of 2007, the Administrator shall submit a report
				on the progress of the regulations required by subparagraph (A) to the
				Committee on Small Business and Entrepreneurship of the Senate and the
				Committee on Small Business of the House of Representatives.
								(10)Authorization
				of appropriations
								(A)In
				generalAmounts necessary to carry out this subsection shall be
				made available from amounts appropriated to the Administration under subsection
				(b).
								(B)Authority to
				reduce interest ratesFunds appropriated to the Administration to
				carry out this subsection may be used by the Administrator, to the extent
				available, to reduce the applicable rate of interest for a loan guaranteed
				under this subsection by not more than 3 percentage
				points.
								.
				(b)Effective
			 dateThe amendments made by this section shall apply to disasters
			 declared under section 7(b)(2) of the Small Business Act (631 U.S.C. 636(b)(2))
			 before, on, or after the date of enactment of this Act.
			3.Technical and
			 conforming amendmentsThe
			 Small Business Act (15 U.S.C. 631 et seq.) is amended—
			(1)in
			 section 4(c)—
				(A)in paragraph (1),
			 by striking 7(c)(2) and inserting 7(d)(2);
			 and
				(B)in paragraph
			 (2)—
					(i)by
			 striking 7(c)(2) and inserting 7(d)(2);
			 and
					(ii)by
			 striking 7(e),; and
					(2)in section 7(b),
			 in the undesignated matter following paragraph (3)—
				(A)by striking
			 That the provisions of paragraph (1) of subsection (c) and
			 inserting That the provisions of paragraph (1) of subsection
			 (d); and
				(B)by striking
			 Notwithstanding the provisions of any other law the interest rate on the
			 Administration's share of any loan made under subsection (b) except as provided
			 in subsection (c), and inserting Notwithstanding any other
			 provision of law, and except as provided in subsection (d), the interest rate
			 on the Administration's share of any loan made under subsection
			 (b).
				
